215 F.2d 958
UNITED STATES of Americav.Alex BOGISH, Appellant.
No. 11345.
United States Court of Appeals, Third Circuit.
Submitted Oct. 11, 1954.Denied Oct. 22, 1954.

On Appeal from the United States District Court for the Eastern District of Pennsylvania; George A. Welsh, Judge.
Alex Bogish, pro se.
W. Wilson White, U.S. Atty., Philadelphia, Pa., for appellee.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a denial of the appellant's petition in the nature of an application of writ of coram nobis made to the district court.  The Government, in answer, makes two points.  The first is that the district court had no jurisdiction to grant the writ since the appellant's conviction had been affirmed by this court, 204 F.2d 507.  Without considering the question of jurisdiction of the district court we are clearly of the opinion that the appellant has presented no facts on which he is entitled to relief.


2
The decision of the district court will therefore, be affirmed.